Citation Nr: 9927525	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-07 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to April 
1992.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
RO.  In April 1997, the Board remanded the case for 
additional development.

The increased rating issue is discussed in the REMAND section 
of this decision.



FINDING OF FACT

The veteran has not submitted competent evidence which 
indicates that he suffers from current right knee disorder 
which is related to his service-connected left knee disorder.



CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
disorder secondary to chronic patellofemoral pain syndrome 
secondary to chondral flap tear of the left patella is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran sustained injury to 
his left knee and underwent arthroscopic surgery where a 
chondral flap tear of the patella and partial tear of the 
anterior cruciate ligament were noted.  He was subsequently 
discharged from service for this disability which was 
considered to be 10 percent disabling.  The records are 
negative for complaints, findings or treatment of a right 
knee disorder.

At a VA examination in September 1993, the veteran complained 
of constant left knee pain, instability, radiating pain into 
the left thigh and sympathetic right knee pain.  Examination 
revealed that the veteran wore a knee brace to correct 
recurring left knee dislocation and muscle atrophy with a 
decrease in the mass of the left patellar area.  There was no 
swelling.  Left knee flexion was to 90 degrees and extension 
to 15 degrees.  Right knee flexion was to 120 degrees and 
extension to 5 degrees.  There were no other objective 
findings regarding the right knee.  The diagnosis was chronic 
dislocation of the left knee.

VA outpatient treatment records dated from May 1993 to 
February 1994 are also of record.  In September 1993, the 
veteran underwent arthroscopy and arthroscopic lateral 
release of the left knee.  On follow-up in October 1993 the 
veteran was evaluated for complaints of continued left knee 
pain.  There was moderate effusion and left knee extension to 
10 degrees and flexion to 109 degrees.  The most recent entry 
dated in February 1994 shows continued complaints of anterior 
knee pain and limitation of motion.  There was no evidence of 
right knee complaints

In an April 1994 rating decision, service connection was 
established for chronic patellofemoral pain syndrome 
secondary to chondral flap tear of the left patella.  A 10 
percent evaluation was assigned.

At a VA examination in July 1995, the veteran complained of 
constant left knee pain and instability and intermittent 
right knee pain.  The examiner noted the veteran's history of 
left patella dislocation treated with arthroscopic surgery in 
1990.  It was noted that he had had two subsequent 
dislocations which were treated with arthroscopic lateral 
releases and physical therapy.  The veteran had no injury to 
the right knee.  The examination revealed no swelling of the 
left knee.  He had a Q angle of approximately 10 degrees and 
a five-foot axis of approximately 30 degrees on the right and 
20 degrees on the left.  He had a 3+ medial and lateral glide 
of the right patella and a fixed lateral tilt.  There was no 
apprehension and no instability on testing.  Left knee 
flexion was to 120 degrees and extension to -5 degrees.  
Flexion of the right knee was to 135 degrees and extension to 
0 degrees.  X-rays revealed no degenerative changes.  
Patellofemoral crepitus, subluxation and mild tilt of the 
left patella were noted.  

A hearing was conducted before a hearing officer at the RO in 
April 1995, the transcript of which is of record.  The 
veteran testified that his left knee had worsened since his 
surgery with no evidence of improvement and that he was 
unable to return to his job as a construction worker.  He 
testified that he was given a cane after his discharge from 
service and that his left knee aspirated several times since 
the surgery.  He attributed his right knee pain to his 
service-connected left knee difficulties.  

At an examination in September 1997, the veteran had a normal 
gait.  He had arthroscopic portal incisions on the anterior 
surface of the left knee.  The right knee had no scars, 
except for childhood abrasions.  Examination of the right leg 
was normal with regard to every aspect tested, including 
strength stability, reflexes, sensation and knee motion.  The 
range of motion of the right knee was completely normal from 
5 degrees of raker vatum to 140 degrees of flexion, both 
active and passive.  The examiner also determined the veteran 
had no right knee disorder.  X-ray studies of both knees were 
within normal limits.

The examiner stated that the veteran's episodes of left knee 
dislocation, if true, should have resulted in significant 
instability of the left knee which was not evident on 
examination.  The examiner concluded that there was no left 
knee instability and that the veteran's complaints seemed out 
of accordance with the examination and radiographic findings.  
There was no lack of coordination in the knee but there was 
evidence of mild fatigue as a result of the quadriceps 
weakness.  The examiner further concluded that the veteran's 
current knee pain should not significantly limit his 
functional ability, including flare-ups.  The examiner noted 
that there was absolutely no evidence of right knee 
disability.  

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To grant service connection on a secondary basis, 38 C.F.R. 
§ 3.310(a) provides that the injury or disease must be 
proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service medical records are entirely negative for complaints, 
findings or treatment of a right knee disorder.  A post-
service VA examination report in 1993 noted right knee 
complaints; however, there has been no diagnosis of a current 
right knee disability and the veteran has not presented any 
evidence that would establish the existence of a current 
right knee disorder.  Thus, the Board finds that the 
veteran's claim for service connection for a right knee 
disorder is not well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  With respect to the first prong of 
Caluza, the Board notes that the medical evidence as outlined 
above fails to demonstrate that the veteran has a current 
right knee disorder.  In the absence of such a diagnosis 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Also the veteran has not presented any competent evidence 
that would establish a nexus between any current right knee 
disorder and his service-connected left knee.  A well-
grounded claim for service connection on a secondary basis 
requires medical evidence of a nexus between the service-
connected disorder and the current disability.  38 C.F.R. 
§ 3.310.  

The veteran's hearing testimony has been considered; however, 
his lay assertions regarding the questions of medical 
diagnosis and causation are not supported by competent 
evidence and, as such, cannot constitute evidence to render 
the claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, the Board finds that a well-grounded claim of 
service connection for a right knee disorder has not been 
presented.  It follows that the VA has no duty to assist the 
veteran in the development of his claim.  In the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet. App. 14 (1994).


ORDER

As a well-grounded claim has not been submitted, service 
connection for a right knee disability secondary to the 
service-connected left knee disorder is denied.


REMAND

As described hereinabove, the VA examinations of July 1995 
and September 1997 reflect differing degrees of disability 
with regard to the left knee.  It is not clear whether the 
veteran's left knee disorder improved or whether the 
examinations were simply inconsistent.  In particular, the 
Board is concerned over whether the veteran has left knee 
instability and whether there is any limitation of motion or 
function due to pain.  In either event, further examination 
is warranted prior to final appellate consideration.  

The Board notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Thus, the RO should consider 
whether a "staged" rating is warranted for the veteran's 
service-connected left knee disability.  


In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for his 
service-connected right knee disability.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected left 
knee disorder.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected left knee disability.  The 
examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should state whether there is any 
instability or subluxation of the left 
knee.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking any additional 
development deemed warranted, the RO 
should review the issue on appeal.  In 
doing so, the RO must consider the 
Court's decision in Fenderson v. West.  
Furthermore, the RO must consider the 
Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) regarding 38 C.F.R 
§§ 4.40 and 4.45.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

